
	
		III
		110th CONGRESS
		1st Session
		S. RES. 328
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2007
			Mr. Reid (for
			 Mr. Biden (for himself,
			 Mr. Lugar, and Mr. Sununu)) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Condemning the assassination on September
		  19, 2007, of Antoine Ghanem, a member of the Parliament of Lebanon who opposed
		  Syrian interference in Lebanon.
	
	
		Whereas Antoine Ghanem and at least 6 others were killed
			 in a car-bomb attack in the Sin el-Fil suburb of Beirut on September 19,
			 2007;
		Whereas Mr. Ghanem was a member of the Parliament of
			 Lebanon from the Lebanese Kataeb Party representing the Baabda and Aley
			 districts of Mount Lebanon;
		Whereas Mr. Ghanem is the 6th member of the Parliament of
			 Lebanon who had opposed Syrian interference in Lebanon to be assassinated since
			 February 2005, including former Prime Minister of Lebanon Rafik Hariri, former
			 Economy and Trade Minister Bassel Fleihan, Gebran Tueni, Industry Minister
			 Pierre Gemayel, and Walid Eido;
		Whereas other prominent figures in Lebanon who have
			 opposed Syrian interference in that country have also been assassinated in the
			 same time period, including politician George Hawi and journalist Samir Kassir,
			 while others have escaped assassination attempts, including Defense Minister
			 Elias Murr, Telecommunications Minister Marwan Hamadeh, and television
			 presenter May Chidiac;
		Whereas United Nations Security Council Resolution 1757 of
			 May 30, 2007, created a special international tribunal to try suspects in the
			 assassinations of former Prime Minister Hariri and others;
		Whereas, by agreement between the United Nations and
			 Lebanon, the special international tribunal can receive jurisdiction for other
			 attacks in Lebanon that are of a nature and gravity similar to the
			 attack of 14 February 2005; and
		Whereas these continuing assassinations are intended to
			 undermine the sovereignty of Lebanon and damage its fragile democratic
			 institutions: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses its
			 deepest condolences to the families of Antoine Ghanem and other victims of the
			 attack of September 19, 2007, as well as to all the people of Lebanon;
			(2)condemns in the
			 strongest terms this cowardly attack and urges that its perpetrators, including
			 any state sponsor or official, be held accountable for their crimes;
			(3)underscores its
			 full support for the special international tribunal and urges the United
			 Nations Security Council to extend its jurisdiction to include the Ghanem
			 assassination;
			(4)urges the
			 President to increase coordination with key partners in Europe and the Middle
			 East to more actively support the sovereignty of Lebanon and strengthen its
			 governing institutions and security forces; and
			(5)reasserts its
			 strong belief that the people of Lebanon should be permitted to choose their
			 next president, in a process scheduled to begin in September 2007, free from
			 all foreign intimidation, interference, and violence.
			
